I N     T H E           C O U R T O F A P P E A L S
                                                                            A T K N O X V I L L E
                                                                                                                                                 FILED
                                                                                                                                                   August 18, 1998

                                                                                                                                  Cecil Crowson, Jr.
J E A N N I E         F A R R O W                                                            )          J E F F E R S O N C O U Appellate C ourt Clerk
                                                                                                                                   N T Y
                                                                                             )          0 3 A 0 1 - 9 7 1 1 - C V - 0 0 5 0 1
P. l a i n t i f f - A p p e l l a n t                                            )
                                                                                             )
                                                                                             )
            v .                                                                              )          H O N . J O H N K . W I L S O N ,
                                                                                              )         J U D G E
                                                                                              )         ( S i t t i n g b y I n t e r c h a n g e )
C A R L     R .       O G L E ,       J R .                                                   )
                                                                                              )
            D e f e n d a n t - A p p e l l e e                                               )             A F F I R M E D            A N D      R E M A N D E D




L A R R Y       C .     V A U G H A N         O F     K N O X V I L L E                F O R          A P P E L L A N T

C A R L     R .       O G L E ,       J R . ,       P r o     S e




                                                                      O      P     I     N        I     O       N




                                                                                                                                               G o d d a r d ,       P . J .




                            I n     t h i s     l e g a l           m a l p r a c t i c e                     s u i t ,           J e a n n i e       F a r r o w      a p p e a l s

a   s u m m a r y           j u d g m e n t         r e n d e r e d              a g a i n s t                h e r         i n      f a v o r     o f    C a r l      R .     O g l e ,

J r . ,     o n       t h e       g r o u n d       t h a t         h e r        c l a i m            w a s          b a r r e d         b y     t h e    a p p l i c a b l e
                                                              1
s t a t u t e         o f     l i m i t a t i o n s .                     I r o n i c a l l y ,                     t h e         u n d e r l y i n g      s u i t      w h i c h

g a v e     r i s e         t o     t h e     p r e s e n t           l i t i g a t i o n                    w a s          o n e      f o r     p e r s o n a l       i n j u r i e s



            1
                       M r . O g l e a d v a n c e d t w o d e f e n s e s - - t h e s t a t u t e o f l i m i t a t i o n s a n d                                                  t h e
n e g l i g e n c e o f M r . O g l e c a u s e d M r s . F a r r o w n o d a m a g e b e c a u s e t h e u n d e r l y i n g
s u i t w a s w i t h o u t m e r i t .      T h e T r i a l J u d g e s u s t a i n e d t h e f i r s t d e f e n s e a n d
o v e r r u l e d t h e s e c o n d .
f i l e d       b y       M r .         O g l e         o n         b e h a l f       o f         M r s .         F a r r o w               a n d       w a s       a l s o         d i s m i s s e d

b e c a u s e           i t         w a s     b a r r e d             b y     t h e       s t a t u t e                 o f     l i m i t a t i o n s .



                              M r s .         F a r r o w ' s               s i n g l e       i s s u e             o n         a p p e a l             i n s i s t s           t h e       T r i a l

C o u r t       w a s         i n       e r r o r         i n         " r u l i n g         a s           a     m a t t e r           o f           l a w       t h a t     t h e r e            w a s

n o       i s s u e       o f         f a c t     t o           b e     d e c i d e d . "



                              T h e         d a t e s         o f       e v e n t s         p e r t i n e n t                   t o         t h e       d i s p o s i t i o n               o f

t h i s       a p p e a l             w e     w i l l         n o w         l i s t     c h r o n o l o g i c a l l y :



A u g u s t 1 3 , 1 9 9 4                                   T h e P l a i n t i f f                           f e l l         f r o m         a       c h a i r       f o l l o w i n g               a n
M R I a n d s u s t a i n e d                           i n j u r i e s .

A u g u s t 1 3 , 1 9 9 5                                     T h e s t a t u t e                   o f         l i m i t a t i o n s                       e x p i r e s         f o r      a
m e d i c a l m a l p r a c t i c e                            a c t i o n .

A u g u s t       1 7 ,         1 9 9 5                       T h e         m e d i c a l           m a l p r a c t i c e                     c o m p l a i n t             i s         f i l e d .

S e p t e m b e r 1 5 , 1 9 9 5                               T h e m e d i c a l                   m a l p r a c t i c e                     d e f e n d a n t s               f i l e
m o t i o n s f o r s u m m a r y                              j u d g m e n t .

S e p t e m b e r 2 7 , 1 9 9 5       T h e D e f e n d a n t m a i l s t h e m o t i o n s f o r                                                                                   s u m m a r y
j u d g m e n t t o t h e P l a i n t i f f a n d a d v i s e s o f t h e s t a t u t e o f
l i m i t a t i o n s p r o b l e m .

O c t o b e r 4 , 1 9 9 5                                   T h e s t a t u t e                         o f
                                                                                                         l i m i t a t i o n s p r o b l e m i s
d i s c u s s e d b e t w e e n                         t h e P l a i n t i f f                     a n d t h e D e f e n d a n t a t a n i n - o f f i c e
m e e t i n g .

N o v e m b e r 2 7 , 1 9 9 5     T h e P l a i n t i f f                                                     s i g n s a n a f f i d a v i t                             i n       a n      e f f o r t
t o d e f e a t t h e m o t i o n s f o r s u m m a r y                                                       j u d g m e n t .

D e c e m b e r            1 5 , 1 9 9 5     T h e                           T r i a l C o u r t                  g r a n t s t h e                     d e f e n d a n t s               s u m m a r y
j u d g m e n t           i n t h e m e d i c a l                           m a l p r a c t i c e                 a c t i o n .

D e c e m b e r 2 0 , 1 9 9 5                                  T h e D e f e n d a n t a d v i s e s                                  t h e           P l a i n t i f f            t h a t         t h e
m e d i c a l m a l p r a c t i c e                           a c t i o n w a s d i s m i s s e d .

J a n u a r y          3 , 1 9 9 6                             T h e o r d e r              g r a n t i n g                   s u m m a r y             j u d g m e n t             i n     t h e
m e d i c a l         m a l p r a c t i c e                   a c t i o n i s               e n t e r e d .

J a n u a r y 1 3 ,                   1 9 9 6        T h e D e f e n d a n t w r i t e s t h e P l a i n t i f f t o                                                                      a d v i s e
o f e n t r y o f                      t h e o r d e r a n d t o a d v i s e o f a p p e a l d e a d l i n e s .


                                                                                                    2
D e c e m b e r                     1 7 ,                             1 9 9 6                    T h e                      i n s t a n t                                               l e g a l                       m a l p r a c t i c e                               c o m p l a i n t                    i s
f i l e d .



                                          B e f o r e                                a d d r e s s i n g                                         t h e                      i s s u e                                  r a i s e d ,                        w e          n o t e             t h a t         t h e

c o m p l a i n t                        i n                         t h e            u n d e r l y i n g                                       s u i t                                  w a s                   n o t              t i m e l y                      f i l e d              b e c a u s e              o n e

o f     M r .            O g l e ' s                                      e m p l o y e e s                                e i t h e r                                m i s r e a d                                          o r         m i s t r a n s c r i b e d                                  t h e

i n f o r m a t i o n                                    c o n t a i n e d                              i n                     t h e                 m e d i c a l                                              r e c o r d s                      a n d                r e p o r t e d                   t h a t

t h e     i n j u r i e s                                            t o           M r s .             F a r r o w                                o c c u r r e d                                                o n               A u g u s t                     1 8 ,          1 9 9 4 ,              r a t h e r

t h a n         A u g u s t                              1 3 ,                     1 9 9 4 .



                                          U n d e r                                T e n n e s s e e                                    c a s e                       l a w ,                               i n              l e g a l                m a l p r a c t i c e                              c a s e s ,

a s     i n       o t h e r                             t o r t                       c a s e s ,                          t h e                 d i s c o v e r y                                                     r u l e ,               w h i c h                   t r i g g e r s                   t h e

s t a t u t e                o f                   l i m i t a t i o n s ,                                                o b t a i n s .                                                        T h e                 C o u r t               o f                 A p p e a l s                 c a s e         o f

C a l e d o n i a                          L e a s i n g                                  v .          A r m s t r o n g ,                                                          A l l e n ,                              8 6 5          S . W . 2 d                     1 0

( T e n n . A p p . 1 9 9 2 ) ,                                                       s p e c i f i e s                                     w h e n                             a                l e g a l                      m a l p r a c t i c e                              c a u s e               o f

a c t i o n              a c c r u e s ,                                          a n d          i n               d o i n g                          s o                   u s e s                              t h e              f o l l o w i n g                          l a n g u a g e                   ( a t

p a g e         1 3 ) :



              A            c a       u s           e                   o f            a c t i o n                  f o            r          l e      g   a       l                      m a           l p       r a          c t i      c e        a  c r c             u e s         a n       d t h e
              s   t      a t       u t         e                     o f               l i m i t a      t              i o        n s            c    o   m           m             e       n c          e s            t    o r         u n        w   e n h                ( 1 )         t      h e
              a    t     t o        r n         e        y                h      a s c o m m                 i          t t       e d             n     e   g         l         i          g e          n c       e ,             ( 2    ) t          h     ce           l i e n       t         h a s
              b     e       e n            i     n           j          u r        e d b y t                   h       a t              n      e g      l   i         g             e        n c         e ,             A    m e r        a c c       o  n t u                C l u     b ,          I n c .
              v    .          H      i l          l      ,                6      1 7 S . W .                 2         d            8 7       6 ,           8          7            8       - 7          9         ( T        e n n        . 1 9      8  ) , 1                a n d          (   3 )
              t    h       e           c l          i            e     n t              d i s c o v           e           r s     ,           o r             i         n                     t h        e          e x        e r c       i s e          f    o           r e a s       o n      a b l e
              c   a       r e             a     n        d                d     i l i g e n c               e        ,           s h        o u       l d                   h            a v             e         d i       s c o        v e r     e ,    d             t h e
              e   x       i s      t e         n        c            e            o f t h e             f           a c         t s               c    o n            s t                 i t            u t      i n        g n          e g l     i e n    g           c e b         y         t h e
              a      t     t o          r n       e           y             a     n d t h e                 i            n j         u r      y         c a            u s                   e d             b      y          t h e          a t    t r n     o          e y ' s
              n      e      g l        i g       e           n          c e         .       S e c u         r           i t         y          B a      n k               &                        T       r u        s t          v .       F a     b i c    r           a t i n          g ,
              I    n       c .       ,           6           7          3          S . W . 2 d               8            6 0      ,          8 6       5               ( T                    e n        n .        1 9        8 3 )      .



                                          A                  r e c e n t                        o p i n i o n                               o f              t h i s                                    C o u r t ,                      B r o w n                   v .       D a v i d s o n ,                     a n

u n r e p o r t e d                                    c a s e                     f i l e d                i n                  N a s h v i l l e                                                     o n              D e c e m b e r                            5 ,      1 9 9 7 ,               i s      i n

a c c o r d .

                                                                                                                                                                                3
                        T h e          c r i t i c a l          q u e s t i o n          i n         t h i s       a p p e a l        i s       w h e n     M r s .

F a r r o w       k n e w       o f      M r .       O g l e ' s      n e g l i g e n c e                a n d       t h e        i n j u r y       s h e         s u s t a i n e d

t h e r e b y .



                        I n       h e r        d i s c o v e r y           d e p o s i t i o n             M r s .         F a r r o w          t e s t i f i e d

r e g a r d i n g       a       c o n v e r s a t i o n            s h e      h a d            w i t h     M r .         O g l e      o n       O c t o b e r         4 ,

1 9 9 5 ,     s h o r t l y            a f t e r       r e c e i v i n g         h i s             l e t t e r       o f     S e p t e m b e r            2 7 ,       a s

f o l l o w s :



                    Q         B u t I ' m a s k i n g y                            o u w h a t f a c t s                          w e r e t h e r e , o r
            w h a t w a s t h e r e i n t h i s v i s                               i t t o t h e o f f i                          c e o n t h e 2 0 t h
            [ o f D e c e m b e r 1 9 9 5 ] t h a t m a                             d e y o u f e e l f o                          r t h e f i r s t
            t i m e t h a t t h e r e w a s a p r o b                                l e m w i t h t h e c                         a s e ?

                        A                T h a t       t h e      s t a t u t e              o f     l i m i t a t i o n s            r a n       o u t .

                        Q                O k a y .         W e r e n ' t         y o u             a w a r e       o f     t h a t          b e f o r e     t h a t ?

                        A                Y e s .

                      Q                   O k a y . A n d I t h i n k i n y o u r i n t e r r o g a t o r y
            a n s w e r s             - - a n d y o u c a n l o o k i f y o u n e e d t o - - b u t d i d
            y o u n o t               g e t a l e t t e r i n S e p t e m b e r o f 1 9 9 5 - -

                            A            Y e s .

                        Q         - - i n d i c a t i n g t h a t                                  t h e r e       w a s      a      p r o b l e m        w i t h
            t h e     s t a t u t e o f l i m i t a t i o n s ?

                            A            Y e s .

                        Q                O k a y .             A n d d i d w e n o t h a v e a c o n v e r s a t i o n i n
            m y     o f f i c e           w i t h i n           j u s t a v e r y f e w d a y s o f t h a t l e t t e r - -

                            A            Y e s .

                            Q            - -       t a l k i n g      a b o u t              t h a t ?

                            A            Y e s .

                     Q        O k a y .                     D i d y o u t h i n k                       t h e r e w a s a p r o b l e m w i t h
            t h e c a s e a t t h a t                      t i m e , a t t h a t                       t i m e i n S e p t e m b e r o r
            e a r l y O c t o b e r ?




                                                                                         4
          A             N o .           W e l l , y e s , b e c a u s e t h e                                    d a t e s       w e r e       w r o n g
o n   t h e       l a w s u i t         i n t h e f i r s t p l a c e .

          Q               O k a y .

          A               B u t       w e       d e c i d e d                t o       a p p e a l .

        Q         I u n d e r s t a n d . W h a t d i d                                              y o u t h i n k w a s w r o n g
w i t h t h e f i r s t c a s e a t t h a t p o i n t                                                i n t i m e , i n S e p t e m b e r
o r O c t o b e r ?

          A               T h e       d a t e s .

          Q               O k a y .

           A           T h e M . R . I . w a s p e r f o r m e d o n t h e 1 3 t h .                                                          T h e
l a w s u i t      s t a t e d t h a t i t w a s p e r f o r m e d o n t h e 1 8 t h                                                           o f
A u g u s t .

          Q         D i d             y o u         t e l l        m e         a t       t h a t       t i m e     t h a t       t h o s e       d a t e s
w e r e   w r o n g ?

          A               Y e s .

          Q               O k a y .

          A               W e       t o l d         y o u         s e v e r a l            t i m e s       t h o s e         d a t e s       w e r e
w r o n g .

          Q            H a d w e d i s c u s s e d                                 p r i o r t o t h a t t i m e w h a t t h e
s t a t u t e       o f l i m i t a t i o n s w a s                                 o n a m e d i c a l m a l p r a c t i c e
c a s e ?

          A         I s u p p o s e                       I     a l r e a d y              k n e w       t h e r e      w a s       a      s t a t u t e
o f   l i m i t a t i o n s .

          Q               W h a t d i d y o u                      a l r e a d y             k n o w       a b o u t      w h a t        t h e
s t a t u t e       o f     l i m i t a t i o n s                   w a s ?

          A               T h a t           y o u       h a v e        a       y e a r .

          Q               F r o m           t h e     t i m e          i t         h a p p e n e d ?

          A               Y e s .

          Q      O k a y .  S o ,                              i n S e p t e m b e r , l a t e S e p t e m b e r - -
a n d I d o n ' t r e m e m b e r                             t h e d a t e o f t h e l e t t e r .        I f y o u
w a n t - -
                                                                                                           2
          A               O h ,       i t       w a s         S e p t e m b e r              2 0 t h .




2
          S h e     m e a n s       S e p t e m b e r          2 7 .

                                                                                   5
                       Q        I n a n s w e r t o N u m b e r 1 5 t o y o u r a n s w e r t o
            i n t e r r o g a t o r i e s - - s o w e ' r e o p e r a t i n g u n d e r s a m e
            i n f o r m a t i o n - -

                            A               O k a y .

                      Q                     - - i n t h e                     a n s w e r i t s a y s , " O n o r                                a b o u t
            S e p t e m b e r                2 0 , 1 9 9 5 ,                  v i a a l e t t e r f r o m C a r l                                 R . O g l e ,
            J r . , "

                            A               R i g h t .

                          Q                 O k a y .    S o ,                   w h e n y o u              r e c e i v e d            t h a t     l e t t e r ,             d i d
            y o u       k n o w           t h e r e w a s a                     p r o b l e m ?

                            A               Y e s .

                            Q               W h a t           d i d       y o u         t h i n k         t h e       p r o b l e m        w a s ?

                            A               I       k n e w           w h a t     t h e       p r o b l e m             w a s .

                            Q               W h a t         w a s         t h e     p r o b l e m ?

                          A                 T h e p r o b l e m w a s                         t h e s t a t u t e o f                      l i m i t a t i o n s
            r a n       o u t           b e c a u s e t h e d a t e s                         o n t h e l a w s u i t                      w e r e w r o n g .



                            I t         c a n       b e     s e e n           f r o m       t h e        f o r e g o i n g             t h a t     n o      l a t e r          t h a n

O c t o b e r         4 ,       1 9 9 5 ,           M r s .           F a r r o w         w a s        f u l l y        a w a r e        o f     M r .       O g l e ' s

n e g l i g e n c e             a n d       t h e         i n j u r y           s h e       s u s t a i n e d            b y       b e i n g       u n a b l e         t o       p u r s u e

h e r   u n d e r l y i n g                     s u i t .



                            F o r         t h e       f o r e g o i n g                 r e a s o n s         t h e       j u d g m e n t          o f      t h e      T r i a l

C o u r t       i s     a f f i r m e d               a n d           t h e     c a u s e             r e m a n d e d          f o r     c o l l e c t i o n            o f          c o s t s

b e l o w .           C o s t s           o f       a p p e a l           a r e         a d j u d g e d           a g a i n s t          M r s .         F a r r o w         a n d       h e r

s u r e t y .



                                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



                                                                                                  6
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  7